Citation Nr: 1809188	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos and aircraft exhaust fumes.



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2017 this matter was remanded for additional development (by a Veteran's Law Judge other than the undersigned); it is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While there has been substantial compliance with the March 2017 Board remand instructions, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.

This matter has been addressed and developed as one of service connection for a respiratory disability related to exposure to asbestos.  However, the Veteran had also alleged his respiratory disability resulted from exposure to aircraft exhaust fumes during his service on the USS America.  See May 2010 Statement in Support of Claim.  The Veteran's military occupational specialty (MOS) was aviation boatswain's mate (ABF).  Based on his MOS, it may reasonably be conceded that he was likely exposed to aircraft exhaust fumes in service, as alleged.  The record does not include a medical opinion regarding whether or not his respiratory disability may be related to such exposure.  That is a medical question, and medical evidence addressing the question is needed for proper adjudication of the claim.  Development for such evidence is necessary.

Accordingly, the case is REMANDED for the following:

1.  With the Veteran's assistance, perhaps, the AOJ should arrange for development to ascertain the nature of the fuels (and aircraft exhaust fumes) to which the Veteran would have been exposed in the course of his duties as an aviation boatswain's mate on the U.S.S. America.  

2.  When the development sought above is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding whether or not his respiratory disability may be related to exposure to aircraft exhaust fumes in service.  The consulting provider must be advised of the AOJ's findings regarding the nature of the fuels (and their fumes) to which the Veteran was exposed in service.  [If further examination of the Veteran is deemed necessary, such should be arranged.]  Based on review of the record (and any further examination of the Veteran found necessary), the consulting provider should:

(a)  Identify by diagnosis each respiratory disability shown by the record.

(b)  Identify the likely etiology for each respiratory disability diagnosed, and specifically whether it at least as likely as not (a 50% or probability) is related to the Veteran's acknowledged exposure to aircraft fumes in service.  If the response to this question is no, the provider should identify the etiology for the respiratory disability considered more likely (and explain why that is so). 

The consulting provider must explain the rationale for all opinions, citing to factual data and/or medical literature, as deemed appropriate.  If the etiology of an identified respiratory disability cannot be determined without resort to mere speculation, the examiner should indicate why that is so (e.g. medical knowledge in the matter is not adequately developed, facts necessary for the determination are unavailable, etc.).

3.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

